September 19, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                   ALBERT LEE GIDDENS, APLC, Appellant

NO. 14-16-00772-CV                       v.

 JUAN CUEVAS, EVENTINO ARREDONDO, AND BUILT RIGHT HOMES,
                         LLC, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees Juan Cuevas,
Eventino Arredondo, and Built Right Homes, LLC, signed June 28, 2016, was heard
on the transcript of the record. We have inspected the record and find the trial court
erred in granting summary judgment in favor of appellee Cuevas and against
appellant Albert Lee Giddens, APLC. We therefore order only that portion of the
judgment REVERSED and the cause REMANDED for proceedings in accordance
with this court’s opinion. We order the remainder of the judgment AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.